Citation Nr: 0217099	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  01-00 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
skin disorder, to include as due to an undiagnosed illness.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
respiratory disorder, to include as due to an undiagnosed 
illness.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
multiple joint disorder, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to 
December 1994.  He had active service in the Southwest Asia 
Theater of Operations from approximately October 1990 to 
April 1991 and from August 1992 to October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a skin 
disorder and sore joints was denied by a final RO decision 
dated in September 1997.

2.  The veteran's claim for service connection for a 
respiratory disorder and to reopen a claim for service 
connection for a skin disorder was denied by a final RO 
decision dated in May 1998.

3.  Evidence received since the September 1997 and May 1998 
RO decisions, when considered alone or in conjunction with 
all of the evidence of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claims.


CONCLUSION OF LAW

Evidence received since the September 1997 and May 1998 
final RO decisions is not new and material; the veteran's 
claims may not be reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he is entitled to service 
connection for a skin disorder, respiratory disorder, and a 
multiple joint disorder due to service-incurred 
difficulties.  The veteran served on active duty from August 
1987 to December 1994 with service in the Southwest Theater 
of Operations from October 1990 to April 1991 and from 
August 1992 to October 1992.

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002).

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, unless clear and unmistakable evidence demonstrates 
that the injury or disease in question existed prior 
thereto.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 
3.304(b) (2002).  Only such conditions as are recorded in 
entrance examination reports are to be considered as 
"noted," and a history of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a "notation" of such conditions.  Crowe v. Brown, 
7 Vet. App. 238, 245 (1994); see also Vanerson v. West, 12 
Vet. App. 254, 259 (1999) (history of pre-service existence 
of conditions recorded at the time of examination will be 
considered together with all other material evidence in 
determinations as to inception (citing 38 C.F.R. 
§ 3.304(b))).  

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service unless there is a 
specific finding that the increase in disability was due to 
the natural progression of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (2002).  That presumption 
can be rebutted by clear and unmistakable evidence 
demonstrating that the increase in severity was due to the 
natural progress of the disorder.  38 C.F.R. § 3.306(b); 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).

Service connection may also be established for chronic 
disability resulting from an undiagnosed illness which 
became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2006.  38 U.S.C.A. § 1117(a)(1), (2), (b) 
(Veterans Education and Benefits Expansion Act of 2001), 
Public Law 107-103, § 202; 38 C.F.R. § 3.317(a)(1)(i) 
(2002).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-
medical indicators that are capable of independent 
verification.  Disabilities that have existed for six months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first become manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from part 
4 of chapter 38, Code of Federal Regulations, for a disease 
or injury in which the functions affected, anatomical 
location, or symptomatology are similar.  A disability 
referred to in this section shall be considered service 
connected for purposes of all laws in the United States.  38 
C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, neuro-
psychological signs or symptoms, signs or symptoms involving 
the respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2002).

The veteran originally sought service connection for a skin 
disorder in December 1994.  His claim was denied in June 
1995, both on a direct basis and as due to an undiagnosed 
illness, with notice provided that same month.  The RO re-
adjudicated the veteran's claim on its own initiative, to 
include sore joints, in September 1997 and again denied the 
claim.  Notice to the veteran was provided that same month.  
He did not submit a timely notice of disagreement and the 
decision became final.  See 38 C.F.R. §§ 20.302, 20.1103 
(2002).  The veteran attempted to reopen his claim for 
service connection for skin disorder and to claim service 
connection for a respiratory condition in January 1998.  His 
claim was denied in May 1998, both on a direct basis and as 
due to an undiagnosed illness.  He was provided notice in 
June 1998 but did not submit a timely notice of 
disagreement.  The May 1998 decision became final.  As a 
result, service connection for a skin disorder, respiratory 
disorder and multiple joint disorder may now be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for 
the Federal Circuit issued an opinion which overturned the 
test for materiality established by the United States Court 
of Appeals for Veterans Claims (Court) in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was recently amended in 
August 2001.  However, that amendment is applicable only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001)).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a) (2002)) (new 
and material evidence is defined differently for claims 
filed on or after August 29, 2001).  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The evidence of record at the time of the September 1997 RO 
decision consisted of the veteran's service medical records 
(SMRs).  The evidence of record at the time of the May 1998 
RO decision consisted of the veteran's SMRs and VA 
examination, testing and laboratory reports dated in March 
and April 1998.

The rating decision of September 1997 denied the veteran's 
claim for a skin disorder and sore joints.  The SMRs noted 
that the veteran had a skin disorder at the time of his 
entrance physical examination in June 1987.  This was noted 
by the military examiner and reported by the veteran at that 
time.  He was diagnosed with tinea versicolor.  The SMRs 
also included a July 1982 private evaluation that reported 
on the veteran having hypopigmented skin with raised lesions 
across his upper back some five years prior to the veteran's 
entry onto active duty in 1987.  He was treated on one 
occasion in service for a rash on his nose in July 1990.  He 
reported that he had no rashes, skin infections or sores as 
part of his medical evaluation after service in Southwest 
Asia in July 1991.  He was diagnosed with urticaria on one 
occasion in March 1993 that was believed to be a possible 
allergic reaction to Motrin.  In regard to his joints, the 
veteran was seen in April 1993 with a complaint of a sore 
left knee and right shoulder as a result of playing 
softball.  The clinical entry noted a small abrasion on the 
left knee.  He said that his right shoulder just hurt.  The 
veteran waived a separation physical examination in November 
1994.

The RO found that the veteran's complaint of left knee and 
shoulder pain was acute and transitory and did not represent 
a chronic disability.  The veteran's skin disorder was 
determined to be a preexisting disability that was not 
aggravated by service.  Service connection was denied on 
both a direct basis and as due to an undiagnosed illness.

The May 1998 rating decision noted that the skin disorder 
preexisted service and was not aggravated by service.  
Further, the decision noted that the veteran had a deeply 
pigmented area of skin on his chest at the time of his April 
1998 VA examination but that it was off and on by the 
veteran's admission.  In regard to the veteran's respiratory 
disorder, the SMRs noted a complaint of chest and muscle 
pain in February 1993.  The examiner noted that the veteran 
claimed a history of asthma but that this was not documented 
anywhere in his records.  The examiner also noted that there 
was some diffuse, faint expiratory wheezes heard upon 
auscultation.  The veteran was given a Proventil inhaler and 
told to return to the clinic whenever necessary.  There were 
no further entries related to any type of respiratory 
complaint.  The VA examination, to include a pulmonary 
function test (PFT), found no evidence of any current 
respiratory disorder.  

The veteran submitted a request to reopen his claim for the 
issues on appeal in May 2000.  Evidence received since the 
May 1998 rating decision consists of private records from 
Waco-McLennan County Public Health District, dated in May 
and June 1995, VA examination reports dated in June and July 
2000, respectively, hearing transcripts for the veteran, 
dated in October 2000 and September 2002, respectively.

All of the evidence submitted is new in that it was not of 
record previously.  The records from the Waco-McLennan 
County Public Health District are not material.  They 
document what appears to be an employment physical 
examination for the veteran in May and June 1995.  The 
records show that there were no orthopedic abnormalities or 
complaints.  There was no evidence of a respiratory disorder 
and a chest x-ray was interpreted as normal.  The records 
also confirm a diagnosis of tinea versicolor, although the 
location of the condition was not mentioned.  The veteran 
did report that he was treated for asthma in service in 1989 
but had no other treatment and was not using any medication.  
The evidence does not show the veteran with any current 
diagnosis of a respiratory or joint problem as of 1995.  The 
veteran's tinea versicolor is noted as a current condition 
with no evidence of it being aggravated by service.

The June 2000 VA examination was for a psychiatric 
evaluation.  The veteran was noted to be a letter carrier 
for the postal service.  No physical problems or complaints 
were noted or discussed.  Thus the examination report is not 
material to the veteran's claim.

The July 2000 VA general medical examination report noted 
the veteran's several complaints of being winded after 
running for about 10 minutes but that the condition would 
subside without treatment after rest.  The report also noted 
the veteran's complaints of sore joints and that he carried 
a bag on each shoulder in his job.  He would feel some ache 
in his shoulders at the end of the day.  He would also feel 
some pain in his knees after walking all day.  The same with 
his ankles.  The veteran said that he was diagnosed with 
tinea versicolor in service.  He also said that it got worse 
in the summer.  The examiner remarked that it was 
asymptomatic except for discoloration.  Physical examination 
noted discoloration of the upper chest and back, as well as 
on both sides of the face around the ears and neck.  X-rays 
of the shoulders, knees and ankles were all interpreted to 
be negative.  The ankle x-rays did show a possible slight 
subluxation of the right talus beneath the tibia but the 
reviewer attributed this to the projection in which the film 
was taken.  The examiner provided diagnoses of bicipital 
tendonitis of the shoulders, and strain for the knees and 
ankles.  The examiner stated that examination of the joints 
was normal.  The veteran continued to have tinea versicolor, 
documented by two color photographs showing his upper chest 
and upper back, respectively.  The examiner also stated that 
the veteran's respiratory examination was normal with a 
history of shortness of breath.  A July 2000 PFT was 
interpreted as normal.  

The July 2000 VA examination report and test results, are 
also not material.  The report documents a continued 
diagnosis of tinea versicolor.  There is no opinion to show 
that it was aggravated during service.  There is no evidence 
of any current respiratory disorder, with a second normal 
PFT in two years.  Finally, the veteran's joint pain was 
attributed to tendonitis and strain associated with his job 
as a letter carrier.  He experienced pain in the joints 
after a day of carrying his letter bags and walking.  

At his October 2000 hearing the veteran admitted to having a 
preexisting skin disorder.  He said he treated it by using a 
mild soap prescribed for him by a VA physician.  He could 
not say that he suffered any aggravation of his skin 
disorder during his service in Southwest Asia.  He said he 
was in service for approximately five years before he noted 
any respiratory problems.  He said he would wheeze the more 
he exerted himself.  He said that he experienced pain in his 
shoulders, knees and ankles.  His only injury in service was 
a dislocated finger that he did not report.  He had not 
received any treatment since his discharge from service.  He 
has never been diagnosed with a respiratory disorder.  

The veteran's testimony at his September 2002 Board hearing 
was essentially the same as his October 2000 hearing.  He 
had a preexisting skin disorder that he felt was aggravated 
during service.  He experienced what he believed to be a 
respiratory disorder in service and developed problems with 
his joints in service.

The testimony from the two hearings is essentially 
cumulative of contentions made by the veteran on his 
respective claims, although in more detail.  He confirmed 
that he received little or no treatment for his claimed 
disabilities in service.  His skin disorder preexisted 
service, there was no evidence of any aggravation of the 
disorder during service, and that he had not received 
treatment after service.  He acknowledged in October 2000 
that he had not been diagnosed with a respiratory disorder.  
In short, the testimony is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

The veteran's claims have been denied in the past because he 
failed to meet the standards to show a link to service for 
his claimed disorder to establish service connection on a 
direct basis.  He also failed to satisfy the criteria to 
establish that his claimed disorders were due to an 
undiagnosed chronic illness as contemplated by 38 C.F.R. 
§ 3.317.  In regard to the current evidence, the veteran's 
tinea versicolor has not been shown to have worsened during 
service and, as a diagnosed condition, cannot be related to 
an undiagnosed illness.  The veteran has no current 
diagnosis of a respiratory disorder, and nothing new has 
been presented that suggests a relationship between 
respiratory disorder or joint disability and military 
service, either on a direct basis, or on the basis of 
undiagnosed illness.  Additionally, the veteran's shoulders, 
knees and ankles are normal by x-ray evaluation and the 
current evidence suggests that he has tendonitis and strain 
related to his current employment.  In short, the newly 
presented evidence does not support the veteran's claims of 
service connection in a manner different from what was 
already shown prior to the previous final denials by the RO.  

In adjudicating the veteran's claims, the Board has 
considered the applicability of the VCAA, Pub. L. No. 106- 
475, 114 Stat. 2096, (codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)), which became effective during the pendency of this 
appeal.  VA has also issued final regulations to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32. (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence 
of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), 
which are not applicable in this case, the changes "merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  See 66 Fed. Reg. at 45,629.  A 
discussion of the pertinent VCAA and regulatory provisions 
follows.

Under newly codified 38 U.S.C.A. § 5102 (West Supp. 2002) 
and newly published 38 C.F.R. § 3.159(b)(2) (2002), the 
Secretary has a duty to notify a claimant if an application 
for benefits is incomplete.  The notice must inform the 
applicant of any information necessary to complete the 
application.  In this case, the application is complete.  
There is no outstanding information required, such as proof 
of service, type of benefit sought, or status of the 
veteran, to complete the application. 

Newly codified 38 U.S.C.A. § 5103 (West Supp. 2002) requires 
certain notices be provided by the Secretary when in receipt 
of a complete or substantially complete application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Secretary is to advise the claimant of that 
information and evidence that is to be provided by the 
claimant and what is to be provided by the Secretary.  38 
U.S.C.A. § 5103(a) (West Supp. 2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
Supp. 2002).  In addition, 38 C.F.R. § 3.159(b) (2002), 
details the procedures by which VA will carry out its duty 
to assist by way of providing notice.

In this case, the RO wrote to the veteran in September 2001 
and informed him of the enactment of the VCAA.  The veteran 
was informed of the elements necessary to substantiate his 
claims, and what evidence he needed to submit to support his 
claims.  The veteran was also informed of the evidence 
already of record.  He was advised to identify any pertinent 
evidence that could be obtained and that VA would attempt to 
obtain any evidence that he requested.  The veteran did not 
respond to the RO's letter.

The veteran's claim was denied in August 2000 and he was 
provided notice of the decision that same month.  He 
informed of the basis for the denial of his claim.

The veteran was provided a statement of the case (SOC) in 
November 2000, which addressed the entire development of his 
claim up to that point.  The SOC addressed the procedural 
aspects of the case, provided a recitation of the pertinent 
statutes and regulations, and discussed the application of 
the evidence to the case.  The SOC again notified the 
veteran that he had not submitted sufficient evidence to 
show that his claimed conditions were linked to service or 
that his preexisting skin disorder was aggravated during 
service.

The RO re-adjudicated the veteran's claims, in light of the 
VCAA's elimination of the need to submit a well-grounded 
claim, in April 2002.  He was provided notice of the RO's 
action that same month.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to prove his claims.  He has been provided 
assistance in obtaining the evidence.  He has submitted 
evidence on his own behalf in response to guidance provided 
by the RO.  He failed to respond to the RO's September 2001 
letter that specifically advised him regarding the VCAA and 
VA's duty to inform.  In summary, the Board finds that no 
additional notice is required under the provisions of 38 
U.S.C.A. § 5103 as enacted by the VCAA and newly promulgated 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified 
under 38 U.S.C.A. § 5103A (West Supp. 2002) and established 
by regulation at the new 38 C.F.R. § 3.159(c)-(e) (2002).  
This section of the VCAA and new regulation sets forth 
several duties for the Secretary in those cases where there 
is outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  However, in this 
case there is no outstanding evidence to be obtained, either 
by VA or the veteran.  The veteran submitted private records 
in May 2000 when he sought to reopen his claims.  He was 
afforded VA examinations and testified at two hearings.  
When asked to identify any outstanding evidence that could 
be obtained to support his claim in September 2001, he 
failed to respond to the RO's request.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that the VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e).  Thus, in the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426,430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development of the claims and further 
expending of VA's resources are not warranted.  Cf. Wensch 
v. Principi, 15 Vet. App. 362, 367-68 (2001); Dela Cruz v. 
Principi, 15 Vet. App. 145, 149 (2001).

The Board has considered the case of Bernard v. Brown, 4 
Vet. App. 384 (1993) for possible prejudice to the veteran 
by the Board's adjudicating the veteran's claims on the 
basis of new and material evidence as opposed to the merits 
adjudication performed by the RO.  However, as indicated in 
the above discussion, the veteran has been afforded the 
rights and notices required under the VCAA and the duty-to-
assist regulations.  The evidence has been developed and 
weighed by the RO and reviewed by the Board.  Accordingly, 
for the reasons stated above in the analysis of the 
application of the VCAA and the duty-to-assist regulations, 
the Board concludes that the veteran would not be prejudiced 
by the Board's action without remand to the RO.  


ORDER

The application to reopen a claim of entitlement to service 
connection for a skin disorder, respiratory disorder or 
multiple joint disorder is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

